Citation Nr: 0424007	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include tinea cruris, tinea pedis, and chloracne.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hearing loss in the 
right ear.

5.  Entitlement to service connection for gout of the left 
and right great toes.

6.  Entitlement to service connection for plantar fasciitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
The file indicates that he had unverified service in the Army 
National Guard from October 1982 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for post-traumatic stress disorder (PTSD); a skin condition 
to include tinea cruris, tinea pedis, and chloracne; 
hypertension; hearing loss in the right ear; gout of the left 
and right great toes; and plantar fasciitis.

The veteran presented testimony at a personal hearing in 
April 2003 before a Decision Review Officer at the RO.  A 
copy of the hearing transcript is contained in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The issues currently before the Board arose from a claim 
filed in October 1999.  In a rating decision in March 2000 
the RO denied the claim, on the basis that the claims were 
not well grounded.  In June 2001, the RO notified the veteran 
of the passage of VCAA and that his claim was going to be 
reviewed under the provisions of the VCAA, which, in 
pertinent part, repealed the requirement that a well-grounded 
claim must be filed before VA could assist the claimant in 
developing evidence.  As noted above, the veteran appealed a 
July 2001 rating decision.  During the pending appeal, the RO 
issued a statement of the case (SOC) in May 2002 and a 
supplemental statement of the case (SSOC) in June 2003.  

The regulations provide that the Statement of the Case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board of Veterans' Appeals.  
It must contain: (a) A summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement; (b) A summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (c) The determination of the 
agency of original jurisdiction on each issue and the reasons 
for each such determination with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29 (2003).

Neither the SOC or the SSOC contained or discussed the new 
regulations implementing the VCAA.  Due process 
considerations require that the veteran be provided adequate 
notice of the pertinent laws and regulations affecting his 
claim.  38 C.F.R. § 19.29, supra.  

In addition, there is evidence of record including medical 
records indicating that the veteran served in the Army 
National Guard from October 1982 to October 1992.  He 
contends that he suffered right ear hearing loss during his 
Army National Guard service, over and above hearing loss 
which existed when he entered the National Guard.  The record 
does not contain, however, specific information regarding his 
periods of Army National Guard service.  Further development 
as to his service in the Army National Guard is needed before 
a decision can be made on this issue.

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should issue an SSOC or other 
appropriate notification providing the veteran 
with the pertinent regulations implementing the 
provisions of the VCAA.

3.  The RO should request the veteran's service 
records showing periods of active duty for 
training, inactive duty training, and the nature 
of his assignments during his Army National 
Guard service.  Note: a VA Form 21-526 received 
in October 1999 contains information regarding 
his periods of service.  

4.  The RO should also request that the veteran 
describe his duties in the Army National Guard, 
as well as his civilian employment during the 
period from 1982 to 1992, to include whether and 
to what extent he was exposed to acoustic 
trauma.  

5.  After the National Guard service records 
have been received and attached to the claims 
file, and after allowing a reasonable period of 
time for the veteran to respond, the RO should 
schedule the veteran for a VA ear and 
audiometric examination to determine the nature 
and etiology of any current hearing loss in the 
right ear.  All indicated tests and studies 
should be performed, and all clinical findings 
reported in detail. 

a.  The examiner should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any right ear hearing 
loss was caused or aggravated by the 
veteran's service in the Army National 
Guard from October 1982 to October 1992, 
or whether such an etiology is unlikely 
(i.e., less than a 50-50 probability). 

b.  A rationale should be provided for 
all opinions offered.  The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examination report should indicate 
whether such review was performed. 

6.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided an SSOC 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


